DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 38 are objected to because of the following informalities:
Claim 19 recites “an opposite adjacent pressing points” in line 6. The use of the article “an” is inconsistent with the plural recitation of “points”. It is recommended that “an” be deleted, as it is understood that multiple pressing points are required in claim 19.
Claim 38 recites “the two covering width sides stays” in line 3. The term “stays” should be replaced with --stay--.
Claim 38 recites “is in extended state” in line 5, which should be replaced with --is in an extended state--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, 23, 24, 37, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 35, 39, and 44 of copending Application No. 15/715775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference application. The recitation of “providing the automobile interior front window sunshade” in claim 31 of the reference application anticipates the “interior window sunshade” recited in claim 19 of the instant application. Claims 31, 32, and 35 of the reference application further recite all of the structural limitations of the corresponding claims of the instant application. Claims 19, 23, and 24 of the instant application are unpatentable over claims 31 and 39 of the reference application, claim 20 of the instant application is unpatentable over claim 35 of the reference application, claim 37 of the instant application is unpatentable over claim 32 of the reference application, and claim 38 is unpatentable over claim 44 of the reference application.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “wherein two flexible steel flat wire loop members are covered by the fabric”. It is unclear if two new flexible loop members are being introduced (for a total of 3), or if claim 37 is only introducing a second flexible loop member. A recommended correction is to instead recite “wherein the at least one flexible steel flat wire loop member comprises two flexible steel flat wire loop members, and the two flexible steel flat wire loop members are covered by the fabric”, since it is noted that there does not appear to be support in the disclosure for three loop members covered by the fabric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22-24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent No. 5,116,273) in view of Castaneda (U.S. Patent No. 3,899,818).
Regarding claim 19, Chan discloses an interior window sunshade [FIGS. 1, 6] (it is noted that the fabric composition of the panel will inherently provide at least some shading) comprising:
a fabric (10) and at least one flexible steel flat wire loop member (14; column 3, lines 66-68 disclose a steel composition and at least Figure 2 depicts a flat wire shape for the loop member 14);
wherein the at least one flexible steel flat wire loop member is secured to the fabric (via sleeve 12); wherein the at least one flexible steel flat wire loop member consists of a first end point and a second end point of a flexible steel flat wire (column 3, lines 66-68) [FIG. 2] secured by a covering (27; column 4, lines 49-53 discloses the first and second end points and the connection between the end points and the covering 27), wherein the flexible steel flat wire has two wire width sides (larger sides of the wire 14 having the dimension “T” as shown in Figure 2) and two wire thickness sides (smaller sides of the wire 14 having the dimension “t” as shown in Figure 2); wherein the covering has two covering width sides and two covering thickness sides. wherein each of the two covering width sides is greater than each of the two covering thickness sides (the sides of the covering 27 are shown in at least Figure 1, wherein the width sides and thickness sides correspond to the respective sides of the wire 14);
wherein the covering substantially covers each of the two wire width sides entirely and two wire thickness sides of both of the first end point and the second end point such that the first end point and the second end point of the flexible steel flat wire are accommodated within the covering (Figures 1 and 3 depict the accommodation of the end points within the covering and the configuration of the covering substantially/entirely covering the wire width and thickness sides; column 4, lines 49-53 further discloses that the end points are secured within the covering 27);
wherein the metal covering substantially covers each of the two wire width sides and the two wire thickness sides of both the first end point and the second end point [FIGS. 1, 3];

Chan further discloses that the covering is stamped (column 4, lines 49-53), but does not explicitly disclose that the covering is metal or that it includes opposite adjacent pressing points and secures the end points without overlapping.
Nonetheless, Castaneda discloses a flexible steel flat wire member consisting of a flexible flat steel wire (9, 10) and a metal covering (3; at least claim 1 discloses that the covering 3 is formed from metal), wherein the metal covering includes opposite adjacent pressing points, wherein at least two of the opposite adjacent pressing points are at offset to one another [FIG. 3] (see annotated drawing below),  wherein the metal covering secures each of a first end point (end of wire section 9) and a second end point (end of wire section 10) without overlapping the first end point and the second end point to one another [FIG. 3]; wherein the at least two of opposite adjacent pressing points presses in against one of the two covering width sides, wherein at least another of the at least two of opposite adjacent pressing points presses in against another of the two covering width sides (as shown in the annotated drawing below, pressing points are provided on each of the covering width sides).

    PNG
    media_image1.png
    461
    614
    media_image1.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Chan to be formed from metal, to have opposite adjacent pressing points, and to not overlap the end points, as taught by Castaneda, in order to securely connect the enclosure to the flat wire, to minimize the size of the hollow enclosure by only requiring an interior thickness equal to the thickness of the flat wire (rather than double the thickness), and to minimize material needed to form the loop.
Regarding claims 22-24, Chan discloses that the interior window sunshade is configured to be compatible with an automobile side window, an automobile window, and a window (column 5, lines 29-34 and Figure 6 discloses use of the sunshade in an automobile side window, which also reads on an automobile window and a window).
Regarding claim 38, Chan discloses that the at least one flexible steel flat wire loop member is sewed on to the fabric (via sewing lines 20 and 22) [FIG. 2] in such an orientation where the two covering width sides stays substantially perpendicular to the fabric height and/or the fabric width when the interior .

Claims 20, 21, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent No. 5,116,273) in view of Castaneda (U.S. Patent No. 3,899,818), as applied to claim 19 above, and further in view of Zheng (U.S. Patent No. 4,815,784).
Regarding claims 20 and 21, Chan, as modified above, discloses that the interior window sunshade is configured to be compatible with an automobile window, but does not explicitly disclose compatibility with a front window or rear window.
Nonetheless, Zheng discloses an interior window sunshade that is configured to be compatible with an automobile front window or rear window (column 1, line 67-column 2, line 17).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sunshade of Chan, as modified above, to be compatible with an automobile front or rear window, as taught by Zheng, in order to provide better shading for an interior of a vehicle, by enabling the use of the sunshade on different windows to more directly provide shading in a desired location.
Regarding claim 37, as best understood, Chan, as modified above, discloses a flexible steel flat wire loop member covered by the fabric, but does not disclose two flexible steel flat wire loop members.
Nonetheless, Zheng discloses an interior window sunshade comprising two flexible loop members (22) covered by a fabric (24) [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sunshade of Chan, as modified above, to include two loop members, as taught by Zheng, in order to increase the size of the shade for additional shading benefits or increased display area.

Response to Arguments
Applicant's arguments filed 3/6/22 have been fully considered but they are not persuasive.
Applicant argues that Castaneda fails to disclose a covering that substantially covers the entire width sides of the flexible steel flat wire. This argument is considered moot, as Chan is relied upon in the above rejection to teach a covering that substantially covers the entire width sides of the flexible steel flat wire, and Castaneda is only relied upon to teach the use of a metal covering, opposite adjacent pressing points, and securing of the ends of the wire without overlapping. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant's argument that Castaneda is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Castaneda is directed to a covering element for securing ends of a flexible steel flat wire, which is at least reasonably pertinent to the particular problem with which the Applicant was concerned. Furthermore, Chan discloses the use of a covering to secure ends of a flat wire member, so the disclosure of Castaneda is only relied upon to teach a specific configuration of the covering, not to teach the use of a covering altogether.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for modifying the covering of Chan to have the configuration taught by Castaneda would at least have been within the knowledge generally available to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634